 



EXHIBIT 10.24
2005 Incentive Targets and Transition Incentive Plan
Name
New Incentive Targets
Effective January 1, 2005, your incentive targets are as follows:

         
Ø
  Performance Incentive Plan:   % of salary
Ø
  Long-Term Incentive Plan:   % of salary

Relative to 2004, this changes your pay mix as follows:

                                              2004 Target Comp     2005 Target
Comp    
Base Pay
          $               $    
Annual Incentive Target
    %     $         %     $    
Long-Term Incentive Target
    %     $         %     $      
Total Compensation @ Target
          $               $      

Transition Incentive Plan
The Company recognizes that the change in pay mix for 2005 will reduce your
short-term cash opportunities. In consideration for this impact and in
recognition of your critical role in executing our business strategy, you have
been approved to participate in a special Transition Incentive Plan for 2005.

Ø   This Plan provides a one-time performance-based award in an amount equal to
the difference between your actual 2005 Performance Incentive Plan award
(payable in 2006) and what that award would have been had your annual incentive
target not been reduced.   Ø   Your Transition Incentive Plan award, if any,
will be paid as follows:

  •   1/3 cash     •   2/3 RSUs

Ø   The number of RSUs awarded will be determined by dividing the dollar amount
to be paid in RSUs (two-thirds of the Transition Incentive award) by the closing
price of PNX shares on the first business day of 2006.   Ø   Your RSUs will vest
incrementally over the three year period following the 2006 award date

                                 
Example:
          Annual
Award                                                       @ Target      
Transition Incentive Award
                  2004 Annual Target     %       $         Assuming Target
Results
                         
2005 Annual Target
    %       $         Cash Portion     $                       Transition
Incentive Assuming $         RSU Portion     $                              
Target Results                

 